Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Compton to present at the 2il and Gas Investment Symposium CALGARY, June 14 /CNW/ - Compton Petroleum Corporation (TSX - CMT, NYSE - CMZ) is pleased to announce that Ernie Sapieha, President & CEO, will present at 8:50 am MT (10:50 am ET) on Monday, June 18, 2007 at the 2007 Canadian Association of Petroleum Producers Oil and Gas Investment Symposium in Calgary. Links to the webcast and presentation slides will be available at the start of the presentation on Compton's website at www.comptonpetroleum.com. Corporate Information Compton Petroleum Corporation is a Calgary-based public company actively engaged in the exploration, development, and production of natural gas, natural gas liquids, and crude oil in the Western Canada Sedimentary Basin.
